Order entered May 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00515-CV

                         IN RE CHRISTOPHER ROBINSON, Relator

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. 08-1695-059

                                              ORDER
       Based on the Court’s opinion of today’s date, we DISMISS this petition for writ of

mandamus and LIFT the stay imposed by our order of April 17, 2013. We ORDER that relator

bear the costs of this original proceeding.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE